DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The rejection of claim(s) 21, 22, 24-37, and 40 is/are under pre-AIA  35 U.S.C. 102(b) as being anticipated by Park (US 2002/0132472, hereinafter referred to as “Park”) has been maintained for reason of record.
Park discloses the method as claimed.  See figures 2A-2D and corresponding text, where Park teaches, pertaining to claim 21, a method comprising: providing a substrate (114, 112, 110) including a structure (A’) having one or more laterally-oriented features to be filled with a tungsten-containing material, the one or more laterally-oriented features having feature openings and interior regions accessible through the (116) in the one or more laterally-oriented features such that tungsten nucleation (118) is inhibited more at the feature openings than at the interior regions (figures 2B and 2C; [0025], [0028-0031]). 
Park teaches, pertaining to claim 22, further comprising depositing the tungsten-containing material in the one or more laterally-oriented features ([0025]). 

Park teaches, pertaining to claim 24, wherein inhibiting tungsten nucleation in the one or more laterally-oriented features comprises exposing the structure to a direct plasma ([0020], [0029]). 
Park teaches, pertaining to claim 25, wherein inhibiting tungsten nucleation in the one or more laterally-oriented features comprises exposing the structure to a remotely-generated plasma ([0020], [0029]). 
Park teaches, pertaining to claim 26, wherein inhibiting tungsten nucleation in the one or more laterally-oriented features comprises exposing the structure to a plasma while applying a bias voltage to the substrate ([0020], [0029]). 
Park teaches, pertaining to claim 27, wherein inhibiting tungsten in the one or more laterally-oriented features comprises exposing the structure to one or more of activated species of nitrogen, hydrogen, oxygen, or carbon ([0029]). 
Park teaches, pertaining to claim 28, further comprising depositing a tungsten-containing layer in the one or more laterally-oriented features prior to inhibition (figure 2C; [0025]). 
pertaining to claim 29, wherein inhibiting tungsten nucleation comprises treating a tungsten-containing surface of the one or more laterally-oriented features (figure 2C; [0029]). 
Park teaches, pertaining to claim 30, wherein inhibiting tungsten nucleation comprises treating a metal nitride surface of the one or more laterally-oriented features ([0028]). 
Park teaches, pertaining to claim 31, wherein inhibiting tungsten nucleation in the one or more laterally-oriented features comprises passivating a feature surface without forming a compound material ([0029]). 
Park teaches, pertaining to claim 32, wherein selectively inhibiting tungsten nucleation in the one or more laterally-oriented features comprises forming a tungsten compound material (figure 2B; [0029]). 
Park teaches, pertaining to claim 33, wherein inhibiting tungsten nucleation comprises exposing the one or more laterally-oriented features to nitrogen species ([0031]). 
Park teaches, pertaining to claim 34, wherein inhibiting tungsten nucleation comprises exposing the one or more laterally-oriented features to hydrogen species ([0031]). 

Park teaches, pertaining to claim 35, a method comprising: providing a substrate (110, 112, 114) including a feature (A’) having one or more feature openings and a feature interior (figure 2A; [0027]); and exposing the feature to a non-ionic remotely-generated plasma to selectively inhibit tungsten nucleation in the feature such 
Park teaches, pertaining to claim 36, further comprising selectively depositing tungsten in the feature in accordance with the differential inhibition profile (figure 2C; [0032]). 
Park teaches, pertaining to claim 37, wherein the feature is a laterally-oriented feature having at least openings and the feature axis is laterally-oriented (figure 2A; [0027]). 
Park teaches, pertaining to claim 40, wherein the laterally-oriented features are horizontal with respect to the substrate (figure 2A; [0027]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claim 23 and 38 is/are under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US 2002/0132472, hereinafter referred to as “Park”) in view of Sakuma et al. (US PGPub 2009/0183984, hereinafter referred to as "Sakuma") has been maintained for reason of record .
Park discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Park fails to show, pertaining to claim 23, wherein the structure comprises a partially fabricated three-dimensional (3-D) NAND structure and the one or more laterally-oriented features comprises tungsten wordline features. 

Sakuma teaches, pertaining to claim 23, wherein the feature is part of a 3-D structure and that the deposition process of a metal film within a recess is performed by repeating cycles ([0005], [0021-0022]).  In addition, Sakuma provides the advantages of forming a metal film without overhangs and avoiding voids within the recess ([0020]).



Park fails to show, pertaining to claim 38, wherein the feature is a wordline feature in a 3-D NAND structure.
Sakuma teaches, pertaining to claim 38, wherein the feature is part of a 3-D structure and that the deposition process of a metal film within a recess is performed by repeating cycles ([0005], [0021-0022]).  In addition, Sakuma provides the advantages of forming a metal film without overhangs and avoiding voids within the recess ([0020]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate wherein the feature is a wordline feature in a 3-D NAND structure, in the method of Park, according to the teachings of Sakuma, with the motivation of forming a metal film without overhangs and avoiding voids within the recess.

Response to Arguments
Applicant's arguments filed 3/08/21 have been fully considered but they are not persuasive. In the response Applicant raises the clear issue as to whether Park alone or in combination with Sakuma suggests or render obvious, a structure having one or more laterally-oriented features; inhibiting tungsten nucleation in the one or more laterally-oriented features; exposing the feature to a non-ionic remotely-generated plasma to selectively inhibit tungsten nucleation in the feature such that there is a differential inhibition profile along a feature axis.
The Examiner views that Park alone and/or in combination with Sakuma does suggest the above statements and/or limitations. Specifically, Parks provides both vertical and lateral dimensions please see below:

Parks feature


    PNG
    media_image1.png
    286
    652
    media_image1.png
    Greyscale

Park provides both vertically and laterally oriented dimensions of a feature where the top surface that includes the barrier layer (114) is a laterally oriented feature.
Applicant’s feature
    PNG
    media_image2.png
    288
    727
    media_image2.png
    Greyscale


Based on applicant’s own disclosure the feature above would also include both laterally and vertically oriented dimensions.
Therefore, the Applicant’s claim language fails to provide any distinction to particularly define the dimensions of a laterally oriented feature, in which, Park’s feature would not precluded and as such meets the claimed limitation.

Parks inhibiting tungsten nucleation layer (116 of material TI similar to the disclosure [0007]) is disclosed in upper top surface of the feature, in which the tungsten nucleation layer is clearly inhibited at the top surface of the contact hole. Please see below:





    PNG
    media_image3.png
    684
    1077
    media_image3.png
    Greyscale
 
As shown in the figures of Park, the upper portions of the feature is inhibited within the top portion of the feature.  In addition, a differential inhibition profile is created between the upper portion, as clearly defined by the metal layer and the inhibition nucleation layer, and a lower portion of the feature, thus meets the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STANETTA D ISAAC/           Examiner, Art Unit 2898
June 2, 2021   


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896